DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 12, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 2011/0249593 hereinafter referred to as Jung in view of Yamamoto US 2009/0015711 hereinafter referred to as Yamamoto in view of Kreitzer et al. US 2012/0034938 hereinafter referred to as Kreitzer.
In regards to claim 1, Jung teaches:
“A method, comprising: receiving .... in a home network, a .... text call intended for a recipient in a home network; forwarding ... the .... text call to a mobile phone in the home network”
Jung paragraph [0156] teaches when a call signal is received by a home network using a mobile communication network or a Wi-Fi network, the home network may be set so that the mobile phone 720 directly receives the call signal.  If the phone 720 in the home network is using a Wi-Fi network , the call is necessarily being forwarded from a Wi-Fi router or equivalent 
“receiving .... a signal from the mobile phone to redirect .... text call data to a television in the home network” 
Jung paragraph [0163] teaches the mobile phone 720 transmits a call signal reception message and a case where the user desires to respond using TV 730.  This necessitates redirecting the call to the television.
“and forwarding .... the .... text call data to the television, in response to the signal” and “television”
Jung Figure 7 teaches mobile phone 720 receiving a call and that call data being forwarded to repeater 740, PC 750 and TV 730.
Jung does not explicitly teach:
“[receiving] by a processor of a home gateway deployed in a [home network]” and “[forwarding/receiving] by the processor”
This feature is nothing more than having a gateway perform the initial reception of the call.  It would be implicitly known that the phone in Jung could receive a call from home gateway as Jung indicates that the network may be a (Wi-Fi) network, which would indicate reception of all communication through a central router or modem or gateway.  Therefore, this feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).

Jung/Yamamoto do not explicitly teach:
“wherein the forwarding the real time text call data to the [display device] comprises integrating a first data stream containing the real time text call data with a second data stream containing visual data with a second data stream containing visual data into a combined data stream for the [display device] to display”
Kreitzer Figure 8 live video feed 808 and RTT messages 804.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Jung/Hayes/Yamamoto in view of Kreitzer to include the features of “wherein the 
Jung/Yamamoto do not explicitly teach:
“wherein the real time text call data is displayed character-by-character on a display portion of the [display device]”
 Kreitzer paragraph [0014] teaches the difference between standard text protocol and RTT protocol.  Kreitzer explicitly teaches communications performed using an RTT protocol includes transmitting indications of characters (or editing inputs) entered into the user interface as the user inputs are entered and regardless of whether a "SEND" command has been received through the user interface.  The claimed feature is the defining feature of RTT protocol.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Jung/Hayes/Yamamoto in view of Kreitzer to include the features of “wherein the real time text call data is displayed character-by-character on a display portion of the display device” because current text-based communications technologies would benefit from improvements that may facilitate improved communications between individuals with common communication devices and a server-based enterprise, such as an emergency response center (Kreitzer paragraph [0005]).
Jung/Yamamoto do not explicitly teach:
“wherein the display portion of the [display device] includes a designated area in which the real time text call data is displayed”
By definition, wherever text is displayed on the screen is the area of the screen that has been designated to display that text.  Therefore, any teachings of RTT displayed on a screen is a teaching of the claimed features.  Kreitzer teaches text displayed in designated areas in Figures 5-8.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Jung/Hayes/Yamamoto in view of Kreitzer to include the features of “wherein the display portion of the display device includes a designated area in which the real time text call data is displayed” because current text-based communications technologies would benefit from improvements that may facilitate improved communications between individuals with common communication devices and a server-based enterprise, such as an emergency response center (Kreitzer paragraph [0005]).
In regards to claim 5, Jung/Yamamoto/Kreitzer teach all the limitation of claim 1 and further teach: 
“wherein the visual data is one of: a television broadcast, a video-on-demand stream, a satellite broadcast, or a video game”
Jung Figure 4F teaches television integrated with text messages.  Jung explicitly teaches broadcasting in paragraph [0065].
In regards to claim 8, Jung/Yamamoto/Kreitzer teach all the limitations of claim 1 and claim 8 contains similar limitations as in claim 1.  Therefore, claim 8 is rejected for similar reasoning as applied to claim 1.
In regards to claim 12, Jung/Hayes/Yamamoto/Kreitzer teach all the limitations of claim 8 and claim 12 contains similar limitations as in claim 5.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 5.
In regards to claim 15, Jung/Yamamoto/Kreitzer teach all the limitations of claim 1 and claim 15 contains similar limitations as in claim 1.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 1.
In regards to claim 18, Jung/Yamamoto/Kreitzer teach all the limitations of claim 15 and claim 18 contains similar limitations as in claim 5.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 5.
Claim 2-4, 9-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Yamamoto in view of Kreitzer in view of Hayes US 2017/0364484 hereinafter referred to as Hayes.
In regards to claim 2, Jung/Yamamoto/Kreitzer teach all the limitation of claim 1 but do not explicitly teach: 
“wherein the real time text call data includes a still image”
Hayes paragraph [0032] and Figure 3C teach that the message may include alterations which include both static and animated Graphics Interchange Format (“GIFs”) and may include photos and videos.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Jung in view of Hayes to include the features of “wherein the real time text call includes a still image” because text input systems today lack the ability to easily and accurately convey the full meaning that the writer wishes to express (Hayes paragraph [0002]).
In regards to claim 3, Jung/Hayes/Yamamoto/Kreitzer teach all the limitation of claim 1 and further teach: 
“wherein the real time text call data includes a video”
Hayes paragraph [0032] and Figure 3C teach that the message may include alterations which include both static and animated Graphics Interchange Format (“GIFs”) and may include photos and videos.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Jung in view of Hayes to include the features of “wherein the real time text call includes a video” because text input systems today lack the ability to easily and accurately convey the full meaning that the writer wishes to express (Hayes paragraph [0002]).
In regards to claim 4, Jung/Hayes/Yamamoto/Kreitzer teach all the limitation of claim 1 and further teach: 
“wherein the real time text call data includes an emoticon”
Hayes Figure 1C emoji 150.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Jung in view of Hayes to include the features of “wherein the real time text call includes an emoticon” because text input systems today lack the ability to easily and accurately convey the full meaning that the writer wishes to express (Hayes paragraph [0002]).
In regards to claim 9, Jung/Yamamoto/Kreitzer teach all the limitations of claim 8 and claim 9 contains similar limitations as in claim 2.  Therefore, claim 9 is rejected for similar reasoning as applied to claim 2.
In regards to claim 10, Jung/Yamamoto/Kreitzer teach all the limitations of claim 8 and claim 10 contains similar limitations as in claim 3.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 3.
In regards to claim 11, Jung/Yamamoto/Kreitzer teach all the limitations of claim 8 and claim 11 contains similar limitations as in claim 4.  Therefore, claim 11 is rejected for similar reasoning as applied to claim 4.
In regards to claim 16, Jung/Yamamoto/Kreitzer teach all the limitations of claim 15 and claim 16 contains similar limitations as in claim 4.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 4.
In regards to claim 17, Jung/Yamamoto/Kreitzer teach all the limitations of claim 15 and claim 17 contains similar limitations as in claim 3.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 3.
Claim 6-7, 13-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view Yamamoto in view of Kreitzer in view of Mijatovic et al. US 2007/0155346 hereinafter referred to as Mijatovic.
In regards to claim 6, Jung/Yamamoto/Kreitzer teach all the limitation of claim and further teach:
“television”
Jung Figure 7 teaches mobile phone 720 receiving a call and that call data being forwarded to repeater 740, PC 750 and TV 730.
Jung/Yamamoto/Kreitzer do not explicitly teach:
“further comprising: translating, by the processor, the real time text call data from a first language to a second different language prior to forwarding the real time text call to the [display device]”
Mijatovic teaches in Figure 4 and paragraphs [0022] step 4-5 of translating text-to-text (e.g. language translation) prior to the step of transmitting as in step 4-6.  Mijatovic teaches a 
In regards to claim 7, Jung/Yamamoto/Kreitzer/Mijatovic teach all the limitation of claim 1 and further teach:
“television”
Jung Figure 7 teaches mobile phone 720 receiving a call and that call data being forwarded to repeater 740, PC 750 and TV 730.
Jung/Yamamoto/Kreitzer do not explicitly teach:
“further comprising: receiving, by the processor, a response in the form of a spoken utterance from the recipient, via the [display device]; converting, by the processor, the spoken utterance to text; and forwarding, by the processor, the text to a source of the real time text call data”
Mijatovic teaches in Figure 4 and paragraphs [0022] step 4-5 of translating speech-to-text prior to the step of transmitting as in step 4-6.  Mijatovic teaches a RTT embodiment in 
In regards to claim 13, Jung/Yamamoto/Kreitzer teach all the limitations of claim 8 and claim 13 contains similar limitations as in claim 6.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 6.
In regards to claim 14, Jung/Yamamoto/Kreitzer teach all the limitations of claim 8 and claim 14 contains similar limitations as in claim 7.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 7.
In regards to claim 19, Jung/Yamamoto/Kreitzer teach all the limitations of claim 15 and claim 19 contains similar limitations as in claim 6.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 6.
In regards to claim 20, Jung/Yamamoto/Kreitzer teach all the limitations of claim 15 and claim 20 contains similar limitations as in claim 7.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 7.
Response to Arguments
12/22/2021 have been fully considered but they are not persuasive.
Applicant asserts the cited references do not teach “receiving, by the processor, a signal from the mobile phone to redirect real time text call data to a television in the home network: and forwarding, by the processor, the real time text call data to the television, in response to the signal, wherein the forwarding the real time text call data to the television comprises integrating a first data stream containing the real time text call data with a second data stream containing visual data into a combined data stream for the television to display, wherein the real time text call data is displayed character-by-character on a display portion of the television, wherein the display portion of the television includes a designated area in which the real time text call data is displayed.”
Applicant reasons that Jung fails “to describe or illustrate a home gateway that first forwards a real time text call to a mobile phone, obtains a signal from the mobile phone to redirect real time text call data, and then forwards the real time text call data to a television in accordance with the signal.”  However, the Examiner has not used Jung to teach the feature of a home gateway device.  The Examiner has used Jung to teach receiving a text call in a home network and then performing the necessary forwarding as claimed.  The difference between Jung and the claimed invention is the use of a home gateway as the receiving/forwarding component in the home network.  The Examiner has used Yamamoto to teach the function of the home gateway.
Furthermore, as indicated by the Examiner above in the rejection, this feature is nothing more than having a gateway perform the initial reception of the call.  It would be implicitly known that the phone in Jung could receive a call from home gateway as Jung indicates that the 
Regardless, the Examiner had relied on Yamamoto for an explicit teaching of using a home gateway for receiving and forwarding calls.  For example, Yamamoto Abstract teaches a home gateway is an apparatus that transmits information, which is received from an intercom slave unit, to a plurality of appliances each having a communication function.  Yamamoto further teaches in paragraph [0060] home gateway 200 receives the call notification before transmitting it to other connected devices on the network.  
Applicant asserts that Yamamoto does not “describe that a call is first sent by gateway device 200 to a mobile phone, and then the associated call data is forwarded by the gateway device 200 to a television (e.g., in response to a signal from the mobile phone to redirect the call data). Thus, Yamamoto simply establishes the existence of a “gateway device,” and describes additional functionality that is not relevant to the present claims.”  As can be seen, Applicant admits that Yamamoto establishes the existence of a home gateway.  
Yamamoto teaches the reception of a call from the home gateway and then forwarding/transmitting the call.  However, Yamamoto is not used to teach forwarding a call to a mobile phone and then back to the television.  Jung is used to teach this features. Yamamoto cures the deficiency of Jung by teaching the use of a home gateway to receive and forward calls.  The combination of Jung modified to use the home gateway of Yamamoto to receive calls by the 
Applicant’s other arguments appear to be grounded in the fact that the combination teaching the home gateway does not teach the home gateway.  However, as indicated above, Applicant readily admits that Yamamoto establishes the existence of a home gateway.  Therefore, these arguments are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422